Citation Nr: 0107516	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of service-connected 
atrophy of the right lower extremity with associated back 
complaints, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
entitlement to an increased evaluation of service-connected 
atrophy of the right lower extremity with associated back 
complaints, currently rated as 30 percent disabling.  The 
veteran's appeal is now ready for appellate review.  


REMAND

In reviewing the claims file, the Board observes that the 
January 2000 statement of the case is incomplete.  It is 
noted that VA regulations require the agency of original 
jurisdiction (in this case, the RO) to provide the veteran 
with an statement of the case when he timely notifies the RO 
of his disagreement with its decision on his claim of 
entitlement to benefits.  See 38 C.F.R. § 19.26 (2000).  The 
statement of the case must contain, inter alia, "[a] summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination . . . ." See 38 C.F.R. § 19.29 
(2000).

Given that the January 2000 statement of the case contains no 
such laws, regulations, citations, or discussions, the Board 
cannot ascertain the basis of the RO's decision to deny the 
veteran's claim for an increased evaluation for his atrophy 
disorder, or whether the veteran was apprised of that basis.  
Consequently, a remand is required so that a new statement of 
the case may be issued to the veteran.  This action will 
assure the veteran full procedural due process of law.  
Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

Accordingly, this claim is REMANDED for the following 
actions:

The RO must issue to the veteran and his 
representative a statement of the case in 
accordance with 38 C.F.R. § 19.29, which 
addresses the veteran's claim for 
entitlement to an increased evaluation of 
service-connected atrophy of the right 
lower extremity with associated back 
complaints, currently rated as 30 percent 
disabling.  The statement of the case 
must be complete enough to allow the 
veteran to present written and/or oral 
argument before the Board.  It must 
contain, in pertinent part, a summary of 
the evidence in the case relating to the 
issue with which the veteran has 
expressed disagreement, and in particular 
a summary of the applicable laws and 
regulations, with appropriate citations, 
and a discussion of how such laws and 
regulations affect the determination.  
See 38 C.F.R. § 19.29 (2000).  

The purpose of this REMAND is to ensure compliance with due 
process requirements.  No action is required of the veteran 
until he receives further notice.  The Board intimates no 
opinion, favorable or unfavorable, as to the final outcome of 
this claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




